Citation Nr: 1443574	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-27 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1955 to August 1958.  These matters are before the Board of Veterans' Appeals (Board) from February 2011 and September 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In September 2014 additional evidence was received/entered in the Veteran's electronic record.  It does not affect the action below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's tinnitus is reasonably shown to be related to his exposure to noise trauma in service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board videoconference hearing in August 2014, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claim (particularly a nexus to service) and evidence that could assist the Veteran in substantiating the claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of the claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the August 2014 hearing, the Veteran testified that his tinnitus began in service and has persisted.  He related that during service (particularly after a parachute jump) he would have buzzing in his ears that would come and go.  It was noted that he was awarded a parachute badge (and therefore was likely exposed to the noise trauma associated with parachute jumps and close proximity to aircraft engines).  

It is not in dispute that the Veteran has tinnitus.  Notably, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  

One way of substantiating a claim of service connection is by showing that the claimed disability became manifest in service, and has persisted since.  See 38 C.F.R. § 3.303(b).  Here, the Board finds no reason to question the veracity of the Veteran's sworn testimony, there is nothing in the record that directly contradicts it; even considering his inability (on examination in December 2010) to identify a specific date of onset).  The December 2010 examiner opined that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.  In April 2011 a VA medical advisor opined that tinnitus was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  These opinions do not reflect an appreciation for the extent of the Veteran's exposure to hazardous levels noise in service.  (The AOJ has acknowledged that the Veteran's service occupation, combat engineer/demolitions specialist, involved exposure to noise trauma.)  Furthermore, they do not provide good reason to reject, as not credible, the Veteran's reports that his tinnitus began in service and has persisted since.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102) the Board concludes that all the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

As noted above, the Board finds credible the Veteran's testimony and statements regarding his extensive exposure to noise in service in his duties as a combat engineer and during parachute jumps.  However, his service treatment records are silent for complaints, findings, treatment, or diagnosis of hearing loss in either ear; they do not show a hearing loss disability.  On service separation examination his whispered voice and spoken voice hearing was noted to be normal.

Postservice, December 2010 VA audiometry found moderately-severe to profound sensorineural hearing loss, bilaterally with reduced speech recognition.  
The examiner opined that the Veteran's hearing loss was unrelated to service and, in essence, attribute it to postservice exposure to noise trauma (from construction and carpentry work).  At the August 2014 hearing it was argued using carpenters' tools do not produce noise of intensity to that from aircraft engines and demolition.  As the December 2010 examiner apparently based the opinion offered without acknowledgment that the Veteran's noise trauma in service was likely of greater intensity that any postservice noise exposures, that opinion is not adequate for rating purposes and another medical advisory opinion in the matter is necessary.  

In addition, at the August 2014 hearing, the Veteran testified that he has been using hearing aids for over 40 years and that there were persons who could provide statements corroborating the duration of his hearing problems and his use of hearing aids.  One such statement has been received since the hearing; on remand he will have opportunity to submit further such statements.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran opportunity to submit further lay statements corroborating the duration of his hearing complaints and use of hearing aids.  

2.  Thereafter, arrange for the record to be forwarded to an audiologist, (with examination only if deemed necessary by the consulting provider), for review and an advisory medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  Based on review of the record (and acknowledging the Veteran's extensive exposure to noise trauma in service and exposure to noise of lesser intensity postservice and the duration of the hearing loss as reflected by lay statements), the audiologist should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's bilateral hearing loss disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability is related to his service, to include as due to exposure to aircraft and demolitions noise therein?  If the response is no, please identify the etiology for the hearing loss considered more likely.  

The examiner must explain the rationale for all opinions.  

3.  Then review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


